       Case 4:20-cv-05333-YGR Document 312 Filed 08/13/20 Page 1 of 5



 1   ROBERT W. UNIKEL
     robertunikel@paulhastings.com
 2   MICHELLE MAREK FIGUEIREDO
     michellemarek@paulhastings.com
 3   MATTHEW RICHARD LIND
     mattlind@paulhastings.com
 4   JOHN A. COTIGUALA
     johncotiguala@paulhastings.com
 5   PAUL HASTINGS LLP
     71 S. Wacker Dr. 45th Fl.
 6   Chicago, Illinois 60606
     Telephone: 1(312) 499-6000
 7   Facsimile: 1(312) 499-6100
 8   ELIZABETH L. BRANN (SB# 222873)
     elizabethbrann@paulhastings.com
 9   ARIELL NICOLE BRATTON (SB# 317587)
     ariellbratton@paulhastings.com
10   PAUL HASTINGS LLP
     4747 Executive Drive, 12th Floor.
11   San Diego, California 92121
     Telephone: 1(858) 458-3000
12   Facsimile: 1(858) 458-3005
13   ROBERT R. LAURENZI
     robertlaurenzi@paulhastings.com
14   PAUL HASTINGS LLP
     200 Park Ave.
15   New York, New York 10166
     Telephone: 1(212) 318-6000
16   Facsimile: 1(212) 319-4090
17   [ADDITIONAL COUSNEL LISTED ON
     SIGNATURE PAGE]
18
     Attorneys for Defendant
19   Google LLC
                                   UNITED STATES DISTRICT COURT
20
                               NORTHERN DISTRICT OF CALIFORNIA
21

22   Uniloc 2017, LLC,                             CASE NO. 4:20-CV-05333-YGR
23                    Plaintiff,                   NOTICE OF MOTION AND MOTION
                                                   FOR WITHDRAWL OF POTTER
24          vs.                                    MINTON, P.C.
25   Google LLC,
26                    Defendant.
27

28
     NOTICE OF MOTION AND MOTION
     FOR WITHDRAWL OF POTTER                                CASE NO. 4:20-CV-05333-YGR
     MINTON, P.C.
       Case 4:20-cv-05333-YGR Document 312 Filed 08/13/20 Page 2 of 5



 1   TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3          Pursuant to Local Rule 11-5(a) PLEASE TAKE NOTICE that the firm Potter Minton, P.C.
 4   are no longer counsel for Defendant Google LLC in this matter, and hereby respectfully request to
 5   be withdrawn as counsel in the above-captioned matter. In particular, the following counsel request
 6   to withdraw from this action:
 7                 Michael Edwin Jones;
 8
                   E. Glenn Thames, Jr.;
 9
                   Patrick Colbert Clutter, IV.
10
            Paul Hastings LLP, through the undersigned counsel of record, will continue to serve as
11

12   counsel for Defendant Google LLC.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF MOTION AND MOTION
     FOR WITHDRAWL OF POTTER                        -1-              CASE NO. 4:20-CV-05333-YGR
     MINTON, P.C.
       Case 4:20-cv-05333-YGR Document 312 Filed 08/13/20 Page 3 of 5



 1   DATED: August 13, 2020           PAUL HASTINGS LLP
 2                                    By: /s/ Robert W. Unikel
 3                                       ROBERT W. UNIKEL
                                         robertunikel@paulhastings.com
 4                                       MICHELLE MAREK FIGUEIREDO
                                         michellemarek@paulhastings.com
 5                                       MATTHEW RICHARD LIND
                                         mattlind@paulhastings.com
 6                                       JOHN A. COTIGUALA
                                         johncotiguala@paulhastings.com
 7                                       PAUL HASTINGS LLP
                                         71 S. Wacker Dr. 45th Fl.
 8                                       Chicago, Illinois 60606
                                         Telephone: 1(312) 499-6000
 9                                       Facsimile: 1(312) 499-6100
10                                       ELIZABETH L. BRANN (SB# 222873)
                                         elizabethbrann@paulhastings.com
11                                       ARIELL NICOLE BRATTON (SB# 317587)
                                         ariellbratton@paulhastings.com
12                                       PAUL HASTINGS LLP
                                         4747 Executive Drive, 12th Floor.
13                                       San Diego, California 92121
                                         Telephone: 1(858) 458-3000
14                                       Facsimile: 1(858) 458-3005
15                                       ROBERT R. LAURENZI
                                         robertlaurenzi@paulhastings.com
16                                       PAUL HASTINGS LLP
                                         200 Park Ave.
17                                       New York, New York 10166
                                         Telephone: 1(212) 318-6000
18                                       Facsimile: 1(212) 319-4090
19                                       ROBERT R. LAURENZI
                                         robertlaurenzi@paulhastings.com
20                                       PAUL HASTINGS LLP
                                         200 Park Ave.
21                                       New York, New York 10166
                                         Telephone: 1(212) 318-6000
22                                       Facsimile: 1(212) 319-4090
23                                       CHRISTOPHER W. KENNERLY (SB# 255932)
                                         chriskennerly@paulhastings.com
24                                       PAUL HASTINGS LLP
                                         1117 S. California Avenue
25                                       Palo Alto, Californaia 94304-1106
                                         Telephone: 1(650) 320-1800
26                                       Facsimile: 1(650) 320-1900
27                                       GRANT N. MARGESON (SB# 299308)
                                         grantmargeson@paulhastings.com
28
     NOTICE OF MOTION AND MOTION
     FOR WITHDRAWL OF POTTER             -2-              CASE NO. 4:20-CV-05333-YGR
     MINTON, P.C.
       Case 4:20-cv-05333-YGR Document 312 Filed 08/13/20 Page 4 of 5



 1                                       PAUL HASTINGS LLP
                                         101 California Street, 48th Floor
 2                                       San Francisco, CA 94111
                                         Telephone: 1(415) 856-7000
 3                                       Facsimile: 1(415) 856-7100
 4                                       Attorneys for Defendant Google LLC
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF MOTION AND MOTION
     FOR WITHDRAWL OF POTTER             -3-               CASE NO. 4:20-CV-05333-YGR
     MINTON, P.C.
       Case 4:20-cv-05333-YGR Document 312 Filed 08/13/20 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE
 2
            I certify that on the 13th day of August 2020, a true and correct copy of the foregoing
 3
     document was served via the Court’s ECF System on counsel of record in this case.
 4
                                                                 /s/ Robert W. Unikel
 5                                                               Robert W. Unikel
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF MOTION AND MOTION
     FOR WITHDRAWL OF POTTER                        -4-              CASE NO. 4:20-CV-05333-YGR
     MINTON, P.C.
